—Appeal from an order of Supreme Court, Ontario County (Doran, J.), entered June 14, 2002, which granted defendant’s motion for summary judgment dismissing the amended complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly granted defendant’s motion for summary judgment dismissing the amended complaint. Plaintiff commenced this action to recover damages for injuries she sustained when she allegedly slipped and fell on a puddle of water in the doorway of an elementary school owned by defendant and under its control. Defendant met its initial burden by establishing that it did not create the allegedly dangerous condition and that it had neither actual nor constructive notice of that condition (see Gordon v American Museum of Natural History, 67 NY2d 836, 837-838 [1986]; Collins v Grand Union Co., 201 AD2d 852 [1994]), and plaintiff failed to raise an issue of fact (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Present — Pigott, Jr., P.J., Green, Pine, Wisner and Lawton, JJ.